COLEMAN, Justice.
With caption and signature omitted, the entire petition for certiorari is as follows :
“Comes A. C. Nix, the appellant in the above stated cause and shows unto the Supreme Court that on June 30, 1960 the Court of Appeals affirmed the judgment of the Circuit Court of Chilton County in the above case and that within the time required by law the appellant applied for a rehearing which was denied by the Court of Appeals.
“Premises considered, the appellant petitions this Honorable Court for a writ of certiorari to the Court of Appeals and prays that this Court will reverse and remand or reverse and render the judgment of the Court of Appeals.”
The petition altogether fails to point out the point or decision of the Court of Appeals which petitioner seeks to review.
Rule 39 of the Revised Rules of this court, Code 1940, Tit. 7 Appendix, requires that the petition clearly point out the error of law in the opinion of the Court of Appeals of which petitioner complains, Davenport-Plarris Funeral Home, Inc. v. Chandler, 264 Ala. 623, 88 So.2d 878; and, where the petition fails to specify such error, the petition is insufficient to invite review, although petitioner’s brief challenges several holdings of the Court of Appeals, Liberty National Life Ins. Co. v. Stringfellow, 265 Ala. 561, 92 So.2d 927.
Under the rule, the instant petition is due to be and is denied.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and GOODWYN, JJ., concur.